             Case 20-33948 Document 1409 Filed in TXSB on 05/28/21 Page 1 of 1



        APPEARANCE SHEET FOR HEARING BEFORE
                    JUDGE ISGUR
                 Friday, May 28, 2021
First Name         Last Name     Firm Name                     Client Name

Matthew            Barr          Weil, Gotshal & Manges LLP    Debtors' Counsel
Charles            Beckham       Haynes and Boone, LLP         Ad Hoc Group of Secured Lenders
Clifford           Carlson       Weil, Gotshal & Manges LLP    Debtors' Counsel
Clifford           Carlson       Weil, Gotshal & Manges LLP    Fieldwood Energy LLC, et al.
Kevin              Chiu          Baker Botts L.L.P.            EnVen Energy Ventures, LLC
Catherine          Diktaban      Hunton Andrews Kurth LLP      Apache Corporation
Emanuel            Grillo        Baker Botts L.L.P.            EnVen Energy Ventures, LLC
Kathleen           LaManna       Shipman & Goodwin LLP         Cantor Fitzgerald Securities, as DIP Agent
Jessica            Liou          Weil, Gotshal & Manges LLP    Debtors' Counsel
Jessica            Liou          Weil, Gotshal, & Manges LLP   Fieldwood Energy LLC, et al.
Sherry             Millman       Stroock & Stroock & Lavan     The Official Committee of Unsecured Creditors
Leann              Moses         Carver Darden                 JX Nippon Oil Exploration (U>S>A) Ltd.
Jonathan           Ord           Krebs, Farley & Dry           RLI Insurance Company
Kenneth            Pasquale      Stroock & Stroock & Lavan     The Official Committee of Unsecured Creditors
Alfredo            Pérez         Weil, Gotshal & Manges LLP    Debtors' Counsel

                                                               Aspen American Insurance Company, Berkley
                                                               Insurance Company, Everest Reinsurance
Randall            Rios          Husch Blackwell LLP           Company, and Sirius America Insurance Company
Robin              Russell       Hunton Andrews Kurth LLP      Apache Corporation
Damian             Schaible      Davis Polk & Wardwell, LLP    Ad Hoc Group of Secured Lenders
David              Trausch       Haynes and Boone, LLP         Ad Hoc Group of Secured Lenders
Natasha            Tsiouris      Davis Polk & Wardwell LLP     Ad Group of Secured Lenders
Lee                Woodard       Harris Beach PLLC             Lexon Insurance Company
                                 Chiesa Shahinian &
Scott              Zuber         Giantomasi PC                 Everest, Aspen, Berkley and Sirius
